DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clinton Wimbush, Esq. on 5-12-2021.

The application has been amended as follows: 

31-35. (canceled).
Reasons for Allowance
Applicant’s arguments with respect to Chen and Dournel are considered to be persuasive.  The examiner agrees with applicant that the granular iron catalytic material in Dournel is porous by virtue of the fact that the iron oxide has a very large surface area as is measured by BET surface area analyzer which measures surface area including pores (See Dournel [0016]).  

As to claims 1 14, 25,  Dournel is considered to be the nearest prior art but does not teach nor fairly suggest that the catalytic material comprise self-supported nonporous granules of Fe(III) oxide, the catalytic bed having a bulk porosity from inter-granule spacing of between about 25-75%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773